Exhibit 10.4

AMENDMENT TO ADVANCE FORMULA AGREEMENT

THIS AMENDMENT TO ADVANCE FORMULA AGREEMENT, dated as of June 29, 2011, by and
between Manitex LiftKing, ULC, an Alberta corporation (“Company”), and Comerica
Bank, a Texas banking association, of Detroit, Michigan (“Bank”).

WITNESSETH:

WHEREAS, said parties desire to amend that certain Advance Formula Agreement
between Company and Bank dated January 26, 2009 (as amended, “AFA”);

NOW, THEREFORE, it is agreed as follows:

1. Section 2(a) of the AFA is amended to read as follows:

“(a) eighty-five percent (85%) of its Eligible Accounts (as hereinafter
defined); plus”

2. This Amendment shall be effective as of the date hereof. Except as modified
hereby, all of the terms and conditions of the AFA shall remain in full force
and effect.

3. This Amendment may be executed in counterparts, of which this is one, all of
which shall constitute one and the same instrument.

WITNESS the due execution hereof as of the day and year first above written.

 

BANK:     COMPANY: COMERICA BANK     MANITEX LIFTKING, ULC By:  

/s/ James Q. Goudie III

    By:  

/s/ David H. Gransee

Its:  

VP & AGM

    Its:  

VP & CFO